PER CURIAM.
Affirmed. We find no merit in the assertion that the trial court’s order did not state the facts upon which the finding of dependency is based. Section 39.507(5), Florida Statutes (2000), requires the court to enter an order briefly stating the facts upon which its finding is based. See Castellanos v. Department of Health and Rehab. Servs., 545 So.2d 455, 458 (Fla. 3d DCA 1989). The trial court here provided ample facts to support its finding of dependency as to both children. Additionally, any due process concerns were never raised before the trial court and are therefore barred. See Hill v. State, 549 So.2d 179, 182 (Fla.1989). Furthermore, the Department was properly allowed to amend its pleading to conform with the evidence.